UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: [X] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [ ] Definitive Information Statement MINISTRY PARTNERS INVESTMENT CORPORATION (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Consent Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: MINISTRY PARTNERS INVESTMENT CORPORATION 955 West Imperial Highway Brea, California REQUEST FOR THE WRITTEN CONSENT OF ALPHA CLASS NOTEHOLDERS AUGUST [C], To Our Alpha Class Noteholders: We are hereby requesting your written consent as a holder of record of the Alpha Class Notes of Ministry Partners Investment Corporation to approve U.S. Bank National Association as Successor Trustee under the Alpha Class Notes Loan and Trust Agreement dated April 20, 2005. Noteholders of record as of the close of business on August 1, 2008 will be entitled to consent with respect to their Notes by consent for the proposal. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors /s/ Mark G. Holbrook Name: Mark G. Holbrook Title: Chairman and Chief Executive
